Citation Nr: 9915070	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a psychogenic 
gastrointestinal reaction, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a compensable rating for residuals of 
malaria. 

3.  Entitlement to a compensable rating for residuals of 
Trichuris trichiura.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty for three years and was 
discharged therefrom in September 1951.  

This appeal arises from a January 1992 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for a psychogenic gastrointestinal reaction, and 
denied compensable ratings for the service-connected 
residuals of malaria and for the service-connected residuals 
of Trichuris trichiura.  In June 1994 this matter came before 
the Board, and was remanded to the RO for further evidentiary 
development.  The issue of entitlement to an increased rating 
for a psychogenic gastrointestinal reaction will be addressed 
in a remand following the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's residuals of malaria are manifested by 
subjective complaints of frequent attacks of malaria; there 
is no evidence showing that he has active malaria, and there 
is no confirmation of a relapse of malaria by the presence of 
malarial parasites in blood smears.

3.  The veteran's residuals of Trichuris trichiura are 
manifested by subjective complaints of attacks; there is no 
objective evidence confirming such attacks. 






CONCLUSIONS OF LAW

A compensable rating for residuals of malaria is not 
warranted in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).

A compensable rating for residuals of Trichuris trichiura is 
not warranted in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.114, Diagnostic Code 7321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1952 the RO granted service connection and a 
noncompensable rating for malaria and granted service-
connection and a noncompensable rating for Trichuris 
trichiura.  

In August 1991 the veteran requested increased ratings for 
his service-connected residuals of malaria and residuals of 
Trichuris trichiura, claiming that the conditions had 
worsened since last rated.  He reported that he was having 
severe problems with his nerves and his malaria, and was 
having spells with malaria every three months.  He also cited 
several VA medical centers from which he claimed he received 
treatment.  

A VA medical center (VAMC) dated in June 1991 showed that the 
veteran reported a history of episodic fever since 1950, and 
was said to have a positive smear for malaria.  He was given 
quinine and tetracycline.  He reported a fever and chills 3 
to 4 days prior.  A malaria smear was reported to be 
negative.  In July 1991 the veteran reported since he had 
malaria in 1950, he had 3 to 4 episodes a year, starting with 
chills, and then a fever, and then sweats for 3 to 4 days.  
The assessment was possible malaria.  The veteran was advised 
that the next time he had an episode, he was to report to the 
VA to have it checked.  In August 1991 he reported having 2 
attacks of malaria fever in the past 3 days.  He reported 
pain in the right quadrant of the abdomen and indicated he 
was up at least 12 times per night to urinate.  An August 
1991 laboratory report showed that no parasites were seen on 
a malaria smear test.  A treatment note dated in November 
1991 showed that the veteran reported he occasionally had 
malaria attacks and took quinine as malaria medication.  The 
diagnosis was malaria (recurrent), stable.  A microbiology 
report dated in November 1991 showed that the veteran 
underwent a parasite exam test and no ova or parasites were 
seen.  

Received in 1991 was a statement from the veteran's wife, in 
which she reported that even daily news and the smallest of 
household problems upset the veteran.  She claimed that his 
malaria attacks were becoming more severe, and he had 5 
attacks from September 1990 to September 1991.  She indicated 
that the attacks started with the chills, then his 
temperature started to rise and he would complain of stomach 
pain, and then he would become delirious and scream that he 
was freezing.  She indicated this part of the attack can last 
anywhere from 45 minutes to an hour and she would have to 
call for help because he was hard to handle.  During the next 
4 to 6 hours of the attack, he would get very hot, have head 
pain, and then the sweating would start.  She claimed he 
would get very weak and dehydrated, and his skin and eyes 
would get yellow.  Sometimes it took the veteran weeks to get 
strength back, his mouth would break out, and he would get a 
bad rash between his legs.  His wife claimed they had been to 
many hospital emergency rooms, but the doctors did not know 
what to do.  She indicated that since these attacks came at 
any time, without warning, he was never left alone.  

On VA examination in November 1991 the veteran complained of 
residuals from malaria and residuals from Trichuris 
trichiura.  He claimed he had been suffering significantly as 
a result of malaria, and reported a history of recurrent 
attacks, 4 to 5 times per year.  He also reported a history 
of worm infestation while in Korea in the 1950s.  He did not 
have regular bowel movements, and most of the time he had 
loose stools.  He reported no history of stomach ulcer or 
diverticulosis.  The diagnoses were possible recurrent 
attacks of malaria, diverticulosis of the colon, and history 
of Trichuris trichiura, negative for ova and parasites in the 
stool.  He was advised to be seen by a physician the next 
time he had fever and chills so that a malaria smear could be 
done

In the veteran's substantive appeal (Form 9) dated in August 
1992, he claimed that his malaria attacks were a constant 
worry for him, because he never knew when they would occur.  
He indicated that it was impossible for him to get a blood 
smear while having an attack, and that when he had asked 
about it at hospitals before, they would ask him what malaria 
was.  He indicated that in August 1991 he was sent to the 
Birmingham VAMC for testing, and a parasite was found.  He 
described attacks consisting of his fever reaching 105 
degrees, and having flashbacks to the war, and he would 
become very anxious and hard to handle.  He indicated that 
after he went through the stages of freezing, being hot, and 
then sweating, his mouth would break out and he would get a 
rash between his legs.  He indicated that after an attack it 
took him a week to get his strength back.  He reported that 
the attacks were getting worse, and he had 4 to 5 attacks a 
year.  

In a statement dated in August 1992, the veteran's wife 
indicated that any doctor experienced in the treatment of 
malaria would know that it would be life-threatening to try 
to get the veteran to a hospital while he was having an 
attack.  She claimed it would be hard to drive him to a 
hospital 50 miles away, with him in the back seat, delirious, 
and with a temperature of 105 degrees, and trying to keep 
cold cloths on him.  She reported several experiences where 
the veteran tried to get treatment for the malaria, and 
claimed that it seemed as if no one knew what to do.  

In another statement dated in August 1992 the veteran's wife 
reiterated her contentions contained in a previous statement 
received by the RO in 1991.  

Received in August 1992 were duplicate copies of statements 
from the veteran's mother and wife, which were originally 
submitted to, and considered by, the RO in 1978.  Also 
received was a copy of VA Form 1-9, dated in May 1978, which 
was also submitted to, and considered by, the RO in 1978.  
VAMC outpatient treatment records dated from August 1992 to 
April 1993 showed that the veteran received treatment for 
various medical problems, including ear aches and infections, 
and he was periodically seen in the mental health clinic.  In 
November 1992 he was seen for complaints of a sore throat and 
ear aches, and indicated that he had a recent malaria attack.  
The diagnoses were upper respiratory infection and neurotic 
stomach disorder.  In November 1992 he reported that he 
suffered with malaria.  He indicated that after a recent 
malaria attack, he became more anxious and depressed and the 
nightmares were worse.  

A VA discharge summary showed that the veteran was 
hospitalized from April 1993 to May 1993 due to complaints of 
daily right side abdominal pain, which was triggered by 
movement such as turning or using stairs.  He also reported 
subjective fever and chills for sometime, and that he had 
occasional bouts of malaria.  Eventually his symptoms were 
felt to be secondary to nephrolithiasis, and his chronic 
symptoms were thought to have been worsened by a urinary 
tract infection.  His diagnoses upon discharge were urinary 
tract infection, otitis media, PTSD, gout and depression.  

In a VAMC treatment record dated in April 1994 the veteran 
reported that he was still having problems with malaria.  

In June 1994 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  
Specifically, the RO was directed to obtain complete 
treatment records from the various VA facilities listed by 
the veteran.  The RO was also directed to ask the veteran 
whether he had sought treatment or had a malarial smear done 
at the time of his malarial attacks, since 1991, as requested 
by VA medical personnel.  Finally, the RO was directed to 
schedule the veteran for special VA examinations in 
psychiatry, gastroenterology, and infectious diseases to 
determine the extent of disability due to his psychogenic 
gastrointestinal reaction, residuals of Trichuris trichiura, 
and residuals of malaria.  Each examiner was directed to 
express an opinion as to the effects of the particular 
disability on the veteran's ordinary activity and how the 
disability impairs the veteran's industrially. 

In August 1994 the Cleveland VAMC advised the RO that the 
veteran had not been seen at their facility.

Received in August 1994 were outpatient treatment records 
from the Tampa VAMC showing that the veteran was seen for 
unrelated medical problems.

A discharge summary from the Montgomery VAMC showed that the 
veteran was hospitalized in September 1994 after he began 
shaking during the beginning of a barium swallow for an 
outpatient upper gastrointestinal series.  He had been seen 
in the clinic in August 1994 with a 3 month history of 
intermittent abdominal pain and occasional light colored 
stools.  It was noted that he had been seen at the infectious 
disease special clinic in May 1994 at Birmingham VAMC for 
evaluation of chills and fevers.  He had malaria titers done 
in May 1994 which revealed only remote infection with P. 
vivax and P. falciparum.  He maintained that he had frequent 
episodes of "malaria", the symptoms of which sounded 
extremely suspicious for panic attacks.  During the hospital 
course, the veteran became a psychiatric admission.  His 
diagnoses upon discharge were PTSD, panic attacks/ anxiety 
disorder, irritable bowel syndrome, osteoarthritis, history 
of gout, diverticulosis, benign prostatic hypertrophy, 
history of major depression, and tinea pedis. 

Received in February 1995 was a response from the Birmingham 
VAMC showing that the veteran had never been admitted to that 
facility. 

In a letter dated in February 1995, the RO requested that the 
veteran provide information as to whether he sought treatment 
or had a malarial smear done at the time of his malarial 
attacks since 1991.  It was requested that the veteran also 
provide authorizations for release of information for any 
such places of treatment.  The record reflects that the 
veteran has not responded to this request.

On VA examination for systemic conditions dated in September 
1995, the veteran reported during the past few years when he 
had attacks of malaria, he was placed on Plaquenil.  He 
reported that he still had attacks of malaria, about 4 times 
per year, and he would get weak and shaky and run a high 
fever, sometimes as high as 107 degrees.  He claimed he had 
to quit working early because of all these episodes of 
illness, and had stopped working in 1975 when he was 43 years 
old.  Evaluation revealed no renal impairment, no history of 
anemia, no neurological problems, no musculoskeletal 
problems, no skin problems, and no cardiac problems.  A 
peripheral smear was not performed and the veteran never 
returned the stool specimen.  The diagnoses were history of 
malaria and history of Trichuris trichiura.

On VA stomach examination in September 1995 it was noted that 
a malaria smear was not performed and it was noted that he 
did not return for his stool for ova and parasites.  The 
examiner noted that there was no evidence of residual from 
malaria or Trichuris, and indicated that the veteran did have 
significant problems with an irritable bowel, which was 
probably related to his PTSD and anxiety panic problems.  

Received in August 1996 was a letter from Fort Meade showed 
that there was no record of treatment or hospitalization of 
the veteran at that hospital.

Received in December 1996 was a letter from the veteran's 
wife in which she reported that he still had attacks of 
malaria fever, and that at times life was too much for him.  
Included with her letter, was a duplicate copy of the 
veteran's VA Form 1-9, dated in May 1978, which had been 
submitted to, and considered by, the RO in 1978 and in 1992.  

The record reflects that in October 1998 the veteran failed 
to report for VA examinations to assess the severity of his 
service-connected disabilities.  A notation in the file shows 
that the veteran did not call to cancel or reschedule, and 
there were no phone numbers listed to call the veteran.  It 
was also noted that his appointment letter was mailed to:  
Rt. Box 233-B, Jack, Alabama, 36346.  There is a notation 
dated in November 1998, showing that an attempt was made to 
call the veteran at 3205-897-3847, but that phone number was 
not in service.



Analysis

The veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the veteran has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


1.  Residuals of malaria.

Prior to August 30, 1996, a 10 percent evaluation was 
warranted for malaria that has been recently active, with one 
relapse in the past year, and for old cases of malaria with 
moderate disability.  Following a rating period of one year 
based on relapse or recurrence, the veteran will be notified 
that his compensation will be discontinued unless he submits 
evidence from a physician showing recurrent attacks or other 
disabling effects of malaria.  Additionally, following a 36-
month period of compensation, he must report to a VA medical 
facility during an actual relapse of the disease to obtain a 
blood smear.  If the blood smear is positive for malaria, the 
case must be sent to the Director, Compensation and Pension 
Service, for acceptance of the diagnosis of malaria for 
rating purposes.  38 C.F.R. § 4.88b, Code 6304, and Note 2, 
(effective prior to August 30, 1996).

The Board notes that the provisions of 38 C.F.R. § 4.88b, 
Code 6304, for evaluation of malaria were amended effective 
August 30, 1996.  As noted above, where the regulation 
changes after a claim has been filed , but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas, supra.

Accordingly, the revised regulations provide that a 100 
percent rating is warranted for the active disease of 
malaria.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
the residuals of malaria are rated as residuals such as liver 
or spleen damage under the appropriate system.  38 C.F.R. § 
4.88b, Diagnostic Code 6304, and Note (1998).  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31.

The veteran has reported having fever and chills due to 
malaria.  The available medical evidence dated in August 
1991, however, does not demonstrate the presence of active 
malaria supported by a blood smear positive for malarial 
parasites.  The Board notes that a malarial smear was not 
performed on VA examination in 1995, and the veteran failed 
to report for a subsequently scheduled VA examination.  
Although the RO has a duty to assist the veteran in the 
development of his claim, the veteran also has a duty to 
cooperate in the development of his claim, including 
reporting for scheduled VA examinations.  In the absence of 
medical evidence showing the presence of active malaria, a 
compensable rating for malaria is not warranted under the 
provisions of diagnostic code 6304 in effect prior to or as 
of August 30, 1996.  Neither the old nor the new criteria 
offer the veteran an advantage.  The preponderance of the 
evidence is against the claim for a compensable rating for 
malaria.

2.  Residuals of Trichuris trichiura.

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of Trichuris trichiura, rated by 
analogy to the schedular criteria for amebiasis.  38 C.F.R. § 
4.114, Diagnostic Codes 7321.  Under Diagnostic Code 7321, a 
noncompensable rating is warranted when the condition is 
asymptomatic.  A 10 percent disability evaluation is 
warranted for amebiasis with mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention, and chronic constipation, interrupted by 
diarrhea.  The Board notes that a 10 percent disability 
evaluation is the maximum schedular evaluation available 
under Diagnostic Code 7321.  There is no recent evidence 
confirming the presence of Trichuris trichiura, nor is there 
medical evidence showing that the veteran has any residuals 
of Trichuris trichiura.  The Board notes that the veteran 
failed to report for a VA examination in October 1998 at 
which time such tests would have been performed.  The Board 
also notes that on VA examination in 1995 the veteran 
apparently did not return a stool for testing for ova and 
parasites.  The only pertinent evidence of record is the 
diagnostic test in 1991 was negative for ova or parasites.  
Hence, there is no competent evidence that the Trichuris 
trichiura has been symptomatic, or has caused any residual 
disability.  Thus, the currently assigned noncompensable 
rating is appropriate, and a compensable rating for Trichuris 
trichiura is not warranted.  38 C.F.R. § 4.114, Code 7321.


ORDER

Entitlement to a compensable rating for residuals of malaria 
and for residuals of Trichuris trichiura is denied.


REMAND

In the June 1994 remand, the Board noted that in August 1991 
the veteran raised the issue of entitlement to service 
connection for PTSD, and referred this matter to the RO for 
appropriate action.  A review of the claims folder shows that 
the RO has not completed the adjudication of that issue.  The 
Board finds that since the issue of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue of entitlement to an increased rating for a psychogenic 
gastrointestinal reaction, the increased rating issue will be 
deferred until after the service connection issue is 
completely developed and reviewed by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Following the completion of the 
development and adjudication of the claim 
for service connection for PTSD, the RO 
should review the veteran's claim for an 
increased rating for a psychogenic 
gastrointestinal reaction based on all of 
the evidence of record.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

